IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                              No. 69816-8-1
                                                                                   t-o        o*     v.-

                                                                                   cz>
                                                                                   ~~~        "^
                                                                                   sr              A '. ••*•••
          Respondent/Cross Appellant,             DIVISION ONE                      rS-         \ -A
                                                                                    -p>.           —)'~-:\ _,
                                                                                    ~^j            "."i
                                                                                                         ,- >'* 7
                v.                                                                   —""*
                                                                                     —•
                                                                                                     'V '"-":• \
                                                  UNPUBLISHED OPINION                                 'c"i >"•"•• •
                                                                                         3C             ~~J--~^'''
JAKE JAMES W. SIGURDSON,
                                                                                                          "A^. (J**
                                                                                          \P               "1—\r""'

          Appellant/Cross Respondent.             FILED: March 17, 2014                    ro
                                                                                            CP               ''''•'[.
       Schindler, J. — Jake James W. Sigurdson appeals his conviction for bail

jumping under RCW 9A.76.170(1) arguing the court violated his right to confrontation
under the Sixth Amendment by admitting into evidence certified court records. Because

the certified court records are not testimonial, we affirm.

                                           FACTS

       The State charged Jake James W. Sigurdson with taking a motor vehicle owned

by his grandmother without her permission.

       At the arraignment on June 11, 2012, the court entered an "Order on

Release/Detention of Defendant." The order allowed Sigurdson to be released after

posting bail in the amount of$5,000. The order also states that "defendant shall appear
for trial and all scheduled court hearings" and failure to do so "may result in revocation
of release, forfeiture of bail, and/or additional charges." The court also entered an order
No. 69816-8-1/2


scheduling the trial date for July 27 and an omnibus hearing for July 6. Sigurdson

signed the "Order Setting Trial Date." The order states, in pertinent part:

      THE DEFENDANT MUST APPEAR FOR TRIAL AND FOR ALL
      SCHEDULED HEARINGS. FAILURE TO APPEAR MAY RESULT IN
       ISSUANCE OF AN ARREST WARRANT, FORFEITURE OF BAIL, AND
       CRIMINAL PROSECUTION FOR BAIL JUMPING.

       Sigurdson did not appear for the omnibus hearing on July 6. The court issued a

bench warrant for his arrest. The State filed an amended information charging

Sigurdson with bail jumping in violation of RCW 9A.76.170(1).

       Before trial on the charge of bail jumping, the State filed a motion to admit

certified copies of court documents, including the Clerk minute entries and the court

orders filed with the Snohomish County Clerk's Office.1 Sigurdson objected to
admission of the court documents. Sigurdson argued admission violated his

constitutional right to confrontation. The trial court rejected his argument. The court
ruled admission of the certified copies of the minute entries and court orders did not

violate the right to confrontation. The court ruled, in pertinent part:

               Melendez-Diazf v. Massachusetts, 557 U.S. 305, 129 S. Ct. 2527,
       174 L. Ed. 2d 314 (2009),] and [SJatevJJasper[,174 Wn.2d 96, 108, 271
P.3d 876 (2012),] are distinguishable from the records we are talking
       about here. I'm familiar with the Certified Copy of the Driving Record that
       was the subject of the Court opinion in Jasper. I remembered those very
       clearly from the time Iserved as a District Court Judge, although that has
       been almost 20 years ago.
               Those are created for the purpose of litigation in a particular case,
       quite frankly. The documents here, each one ofthese, was prepared to
       establish the record in the case, in the original case, Taking a Motor
       Vehicle Without Permission in the Second Degree. They are required by
       law.

       At trial, the State offered and the court admitted certified copies of Clerk minute


       1The State did not pursue the charge oftaking a motor vehicle without permission because
Sigurdson's grandmother would not cooperate with the State.
                                                 2
No. 69816-8-1/3


entries and court orders, including the minute entry on the return of the warrant dated

June 11, 2012, Exhibit 2; the June 11, 2012 order setting bail, Exhibit 3; the June 11,

2012 order setting the trial date and the omnibus hearing, Exhibit 4; the minute entry

from the bail hearing on June 19, 2012, Exhibit 5; the order on release entered on June

19, 2012, Exhibit 6; and the minute entry from the July 6, 2012 omnibus hearing noting

Sigurdson failed to appear, Exhibit 7.

       The courtfound Sigurdson guilty of bail jumping in violation of RCW 9A.76.170(1)

and imposed a standard-range sentence of three months confinement.

                                         ANALYSIS

       Sigurdson appeals his conviction, arguing the court violated his Six Amendment
right to confrontation by admitting into evidence the certified copies of the Clerk minute
entries and court records.

       We review alleged violations ofthe confrontation clause de novo. Jasper, 174
Wash. 2d at 108. The confrontation clause guarantees the accused the right to confront

the witnesses against him. U.S. Const, amend. VI. Testimonial statements may not be
admitted unless the declarant is unavailable and the defendant had a prior opportunity

for cross-examination. Crawford v. Washington, 541 U.S. 36, 68, 124 S. Ct. 1354, 158
L. Ed. 2d 177 (2004). " 'Testimony', in turn, is typically '[a] solemn declaration or
affirmation made for the purpose of establishing or proving some fact.'" Crawford, 541
U.S. at 512 (quoting 2 N. Webster, An American Dictionary of the English Language
(1828)).

       As a general rule, admission of certified public records does not violate the Sixth


           (Alteration in original.)
No. 69816-8-1/4


Amendment right to confrontation.

      Business and public records are generally admissible absent confrontation
      . . . because—having been created for the administration of an entity's
      affairs and not for the purpose of establishing or proving some fact at
      trial—they are not testimonial.

Melendez-Diaz, 557 U.S. at 324. A court record that is not created for use in a criminal

proceeding is not testimonial because it "simply memorializes facts as they occurred in

court, without reference to future litigation." State v. Hubbard, 169 Wash. App. 182, 186,

279 P.3d 521 (2012). Accordingly, public records that are kept in the regular course of

business rather than prepared for the purposes of trial are not testimonial. State v.

Benefiel, 131 Wash. App. 651, 656, 128 P.3d 1251 (2006) (prior judgment and sentence

was not testimonial as it was not made to establish a fact in a criminal proceeding and

declarant had no reasonable expectation that the State would rely on the record at trial),

review denied, 158 Wash. 2d 1009, 143 P.3d 829 (2006).

       Here, the certified copies of the Clerk minute entries and the court orders were

kept in the normal course of court proceedings and were not created for the purpose of
proving some fact at trial. Because the certified copies of the court records are not

testimonial, we affirm.




                                              V&t^QtJ
WE CONCUR:




                                                         ir&-